Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 1, 2022

                                     No. 04-22-00690-CV

                                     Matthew KUNKEL,
                                          Appellant

                                               v.

                 ACCELERATED INVENTORY MANAGEMENT, LLC,
                                 Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2022CV03570
                          Honorable J Frank Davis, Judge Presiding


                                        ORDER
        On October 17, 2022, appellant Matthew Kunkel filed a notice of appeal challenging a
final judgment signed on October 6, 2022. On October 28, 2022, appellant filed a letter
informing us he would “not be moving forward with the appeal process.” We construe
appellant’s letter as a motion requesting voluntary dismissal of this appeal pursuant to Texas
Rule of Appellate Procedure 42.1(a)(1). See TEX. R. APP. P. 42.1(a)(1) (stating court may
dismiss appeal on motion of appellant). If appellant is not seeking a voluntary dismissal of his
appeal, we order appellant to file a response by November 14, 2022. If we do not receive a
response by that date, then we will act on the motion and dismiss the appeal. See id. R. 2,
42.1(a)(1).


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court